                                           MEMO ENDORSED




Application GRANTED. The hearing scheduled for January 2, 2019 is hereby
ADJOURNED to January 3, 2019, at 10:00 a.m. in Courtroom 26B, Daniel
Patrick Moynihan, United States Courthouse, 500 Pearl Street, New York,
NY 10007.
                                        SO ORDERED.
Dated:   December 30, 2019
         New York, New Yrok


                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
